REASONS FOR ALLOWANCE
1.      The following is an examiner’s statement of reasons for allowance: 

          Regarding claim 1 and its dependencies, the prior art of records fails to teach or reasonably suggest the computing device receiving the content and the plurality of original advertisements where the computing device then outputs an additional advertisement different from the original advertisements, based on receiving the indication of the selection of the user-selectable option, when taking the claim as a whole. Although, Davis of record teaches of user options to re-order and aggregate the ads displayed in any order, Davis is silent with respect to the additional advertisement inserted at a location within the content being based on receiving the indication.

          Regarding claim 19 and its dependencies, the prior art of records fails to teach or reasonably suggest, inserting the additional advertisement at a different location in the content from the user defined slot being based on the receiving of the user request to aggregate the plurality of original advertisements, when taking the claim as a whole. Although, Davis of record teaches of user options to re-order and aggregate the ads displayed in any order, Davis is silent with respect to the additional advertisement inserted at a location within the content being based on receiving the indication.

          Regarding claim 27, and its dependencies, the prior art of records fails to teach or reasonably suggest inserting the additional secondary content item at a different portion of the primary content from the user-defined secondary content slot being based on the .


         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Contact
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov